Name: Commission Regulation (EC) No 1289/97 of 2 July 1997 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  beverages and sugar;  prices;  Europe;  trade
 Date Published: nan

 3 . 7 . 97 EN I Official Journal of the European Communities No L 175/25 COMMISSION REGULATION (EC) No 1289/97 of 2 July 1997 amending Regulation (EC) No 1960/95 laying down detailed rules for the transitional application of the system of entry prices for grape juice and musts and Regulation (EC) No 2309/95 establishing transitional measures for the import of grape juice and must from Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, term solution within the framework of the agreement creating an association between the European Com ­ munity and the Republic of Cyprus; Whereas the period for the adoption of transitional measures was extended until 30 June 1998 by Regulation (EC) No 1161 /97 extending the period for the adoption of the transitional measures required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotia ­ tions; whereas, pending the adoption by the Council of definitive measures, the transitional measures provided for in Regulations (EC) No 1960/95 and (EC) No 2309/95 should be extended until 30 June 1998; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 536/97 (2), and in particular Articles 53 (3) and 83 thereof, Whereas Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations (3), as last amended by Regulation (EC) No 1 161 /97 (4), and in par ­ ticular Article 3(1 ) thereof; HAS ADOPTED THIS REGULATION: Whereas Commission Regulation (EC) No 1960/95 ft as Article 1 Regulation (EC) No 1960/95 is hereby amended as follows: 1 . in Article 1 , '30 June 1997' is replaced by '30 June 1998 '; 2 . in Article 4, '30 June 1997' is replaced by '30 June 1998 '. amended by Regulation (EC) No 1 266/96 (6), lays down transitional measures, valid until 30 June 1997 to facil ­ itate the introduction of the arrangements for monitoring import prices for grape juice and must resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations; whereas that Regulation permits customs authorities to compare import prices with the entry prices given in the common customs tariff in order to determine the customs duties to be collected; Article 2 In Article 2 of Regulation (EC) No 2309/95, '30 June 1997' is replaced by '30 June 1998 '. Whereas Commission Regulation (EC) No 2309/95 Q, as amended by Regulation (EC) No 1266/96, lays down transitional measures, valid until 30 June 1997 to facil ­ itate the introduction of the arrangements applicable to imports of grape juice and must from Cyprus resulting from the agreements concluded during the Uruguay Round of multilateral trade negotiations pending a long ­ (') OJ No L 84, 27. 3 . 1987, p. 1 . (A OJ No L 83, 25. 3 . 1997, p. 5. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. (3) OJ No L 349, 31 . 12. 1994, p. 105 . (&lt;) OJ No L 169, 27 . 6 . 1997, p. 1 . 5 OJ No L 189, 10 . 8 . 1995, p. 16 . (6) OJ No L 163, 2. 7. 1996, p . 30 . 0 OJ No L 233, 30 . 9 . 1995, p . 54. No L 1 75/26 EN Official Journal of the European Communities 3 . 7. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 July 1997 . For the Commission Franz FISCHLER Member of the Commission